              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                               CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



     TENTH SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant    to   Rule     16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, and March 4, 2021,

the United States of America, by counsel, herewith responds to

each of defendant's Standard Discovery Requests as follows:

       Ninth Supplemental Response:

       In   this   case,   the    United    States    hereby   incorporates   by

reference its prior discovery responses on March 30, 2020 (ECF

34), May 20, 2020 (ECF 38), August 24, 2020 (ECF 48), March 18,

2021 (ECF 70), April 30, 2021 (ECF 75), May 27, 2021 (ECF 76),

June 25, 2021 (ECF 77), July 6, 2021 (ECF 95), July 15, 2021 (ECF

110), July 16, 2021 (ECF 110) and further supplements its responses

as follows:
          Request H: Disclose to defendant all evidence favorable
to defendant, including impeachment evidence, and allow defendant
to inspect, copy or photograph such evidence.
     Response:   The United States is unaware of any such evidence

other than that which may otherwise be included herein and in its

supplemental responses. As a precautionary measure, the United

States discloses that the United States and witness Nicholas Martin

entered into a limited use immunity agreement on July 17, 2021, a

copy of which has been provided in discovery.

      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY


     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                               Respectfully submitted,

                               UNITED STATES OF AMERICA

                               LISA G. JOHNSTON
                               Acting United States Attorney

                               s/Andrew J. Tessman
                               ANDREW J. TESSMAN
                               Assistant United States Attorney
                               WV State Bar No. 13734
                               300 Virginia Street, East, Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: andrew.tessman@usdoj.gov
                                 2
                      CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “TENTH SUPPLENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

18th day of July, 2021 to:

     Timothy J. LaFon
     CICCARELLO DELGIUDICE & LAFON
     Suite 100
     1219 Virginia Street East
     Charleston, WV 25301-2912


                                     By:   s/ Andrew J. Tessman




                                3
